Title: To George Washington from Timothy Pickering, 5 February 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Feby 5. 1783.
                        
                        The inclosed estimate is calculated on the supposition that the army under your Excellency’s command, will be
                            composed of

                                
                                    9
                                    major generals
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    10
                                    brigadiers
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    30
                                    regiments of
                                    
                                    1
                                    Hazens
                                    
                                    
                                
                                
                                    
                                    infantry, of 500
                                    
                                    2
                                    N. Hampshire
                                    
                                    
                                
                                
                                    
                                    men each exclusive
                                    
                                    8
                                    Massachusetts
                                    
                                    
                                
                                
                                    
                                    of officers, viz.
                                    
                                    1
                                    Rhode Island
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    3
                                    Connecticut
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    2
                                    N. York
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    2
                                    N. Jersey
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    8
                                    Additional
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                        3 
                                    
                                    Light Infantry
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    30
                                    formed into
                                     
                                    
                                
                            
                            
                                
                                    12
                                    brigades
                                
                                
                                    2
                                    regiments of artillery, each of 500 men exclusive of officers
                                
                                
                                    1
                                    legionary corps (Sheldon’s) complete
                                
                                
                                    1
                                    Independent troop, Von Heer’s.
                                
                                
                                    3
                                    companies of sappers & miners.
                                
                                
                                    
                                    With the usual staff.
                                
                                                    
                        In the article of tents, I have made no allowance for the militia that may be called into service; because
                            the number of tents necessary to cover them (say 6000 men) if required at the time the militia shall be called for, could
                            be provided and brought into the field by the time they would be assembled. But in the article of camp kettles, I have
                            adverted to the destruction to which they are so subject, & to the militia because a dry season, like the last,
                            would render it impracticable to get them made in the summer, for want of water for the rolling mills: and those now in
                            possession of the troops will be burnt out by the opening of the campaign.
                        I know not but I have over-calculated on the regular force. Your Excellency having mentioned eight additional
                            regiments complete, I was led to estimate on every regiment now here as full, at least to five hundred men; instead of
                            their real force. But I did not observe it, until I had finished the estimate. This, however, will not materially affect
                            any articles, excepting those of camp equipage, unless the number of regiments be reduced. And considering the accidents to which camp equipage is liable, perhaps the surplus above
                            the real force may not be amiss.
                        If it is not intended to remount the dragoons of Sheldon’s & Von Heer’s corps, the heavy article of
                            dragoon horses with their furniture, may be struck out.
                        I have conformed to the established allowances in every case which appeared consistent with the service:
                                but in the regulations of Congress there are divers omissions. No provision is made for
                            transporting the baggage of the medical department, the geographer or clothier. I have also made some small alterations in
                            other instances; which will appear by the particular estimate of teams, which I beg leave to inclose. Neither have I
                            calculated the forage agreeably to the last regulations: because I have every reason to expect the ration will be fixed as
                            formerly; the committee of Congress being all of opinion it should be. The difficulty has been, not that the allowance was
                            too small, but what was allowed could not be obtained: to add to the ration, therefore, was only to increase the public
                            embarrassment. But I have reckoned on forage as necessary for the regimental paymasters & two or three others who
                            are omitted in the regulations. I have the honour to be with the greatest respect, Your Excellency’s Most obedient servant
                        
                            Tim: Pickering Q.M.G.
                        
                    